     Case 2:18-cv-01264-JAM-KJN Document 32 Filed 11/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFREY R RHOADES,                                 No. 2:18-cv-1264-JAM-KJN
12                         Plaintiff,                    ORDER
13            v.
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                           Defendant.
16

17          On October 16, 2020 the magistrate judge filed findings and recommendations to award

18   attorney’s fees under 42 U.S.C. § 406(b). (ECF No. 29.) Thereafter, the undersigned adopted the

19   findings and recommendations in full. (ECF No. 30.) Plaintiff now moves under Rule 60(a) to

20   correct the court’s order, as that order inadvertently referenced a previous EAJA award. (ECF

21   No. 31.) Plaintiff’s motion is GRANTED. The November 12, 2020 order is amended nunc pro

22   tunc to delete page 2, lines 1-2, and in its place substitute the following:

23          2. The Commissioner shall pay counsel in this case the sum of $14,047.41 in attorney’s

24                 fees under 42 U.S.C. § 406(b); and

25          3. Plaintiff’s counsel shall reimburse plaintiff $6,900 in previously awarded EAJA fees.

26
     DATED: November 16, 2020                           /s/ John A. Mendez
27
                                                        THE HONORABLE JOHN A. MENDEZ
28                                                      UNITED STATES DISTRICT COURT JUDGE
                                                         1
